Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner has incorporated Gibson US 8,776,168 and Hawthorn US 2015/0229664 to meet the claims as amended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-20, 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kras US 10,237,302 in view of Gibson US 8,776,168.


As per claim 1. Kras teaches A computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory 

Gibson teaches based on the response, a threat awareness level for the target user from at least 3 levels (Column 7 lines 35-63)  (Teaches risk scoring system of users and categorizes based on score, into very high, high, medium/low, very low levels)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the categories of Gibson with Kras because it allows more customizable remediation practices.As per claim 2. Kras teaches The computing platform of claim 1, wherein the test communication is a web-based communication that comprises a link to a web resource, and 
As per claim 7. Kras teaches The computing platform of claim 6, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine, based on the threat awareness level for the target user, a frequency of sending the additional test communications. (Column 13 lines 35-56) (teaches frequency of messages)As per claim 8. Kras teaches The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine that the threat awareness level associated with the target user is below a threshold during a period of time; and modify access permissions, applicable to the target user, to one or more enterprise resources. (Column 32 lines 1-30) (locks users applications)As per claim 9. Kras teaches The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, 
Gibson teaches based on the response, a threat awareness level for the target user from at least 3 levels (Column 7 lines 35-63)  (Teaches risk scoring system of users and categorizes based on score, into very high, high, medium/low, very low levels)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the categories of Gibson with Kras because it allows more customizable remediation practices.As per claim 18. Kras teaches The method of claim 17, further comprising: analyzing cyber threat intelligence information; and applying, based on the analyzing, predictive analysis to 
As per claim 23. (New) Gibson teaches The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: assign a normalized score to the threat awareness level; and when the normalized score is less than a predetermined threshold, modify access permissions for the target user based on the threat awareness level.  (Column 7 lines 35-63)  (Column 9 lines 10-65) (Teaches risk scoring system of users and categorizes based on score, remediation is based on thresholds and scores and will modify access permissions)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kras US 10,237,302 in view of Gunasekara US 2016/0380936

As per claim 10. Gunasekara teaches The computing platform of claim 1, wherein the test communication is an electronic mail, and wherein the response to the test communication comprises detecting that the target user has deleted the electronic mail. [0058] [0059] (teaches part of the response to reporting malicious mail is deleting the mail)
.

Claims 21, 22, 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kras US 10,237,302 in view of Gibson US 8,776,168 in view of Hawthorn US 2015/0229664.

As per claim 21. (New)  Gibson explicitly teaches awareness levels. (Column 7 lines 35-63)

Hawthorne teaches The computing platform of claim 1, wherein the at least three levels comprise first, second, and third awareness levels and wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: when the target user successfully identifies both a first test communication and a second test communication as the potential cyber threat activity, categorize the threat awareness level for the target user as the first awareness level; when the target user successfully identifies only one of the first and second test communications as the potential cyber threat activity, categorize the threat awareness level for the target user as the second awareness level; and when the target user does not successfully identify the first and the second test communications as the potential cyber threat activity, categorize the threat awareness level for the target user as the third awareness level.  [0133][0143][0167][0168][0169]  (Hawthorne teaches a plurality of tests and user responses to said tests that are used to determine a user risk score in a profile of a user.  Examiner asserts that this reasonably reads on the claim limitations)  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the comprehensive testing of Hawthorne with the previous art combination because it increases security risk score accuracy.

As per claim 22. (New) Hawthorn teaches The computing platform of claim 1, wherein the at least three levels comprise first, second, and third awareness levels and wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: send a plurality of test communications to the target user over a time period; 7Application No. 16/520,971Docket No.: 007131.02130 Reply to Office Action of May 24, 2021 obtain a cumulative score based on a plurality of responses from the 


As per claim 24. (New) Hawthorne teaches The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine a selected frequency from a plurality of frequencies based on the threat awareness level; and periodically assess the target user at the selected frequency. [0176] (teaches using risk score to determine frequency of scheduling tests of user)




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439